Citation Nr: 0429046	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  99-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation, effective November 3, 1997.  The veteran 
appealed for a higher initial rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Since November 3, 1997, PTSD has been manifested 
primarily by some anxiety, irritability, and sleep 
disturbance; cognition is well-preserved.

2.  PTSD also has not, overall, caused occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Received in November 1997 was a copy of a newspaper clipping.  
The news story refers to a brain scan study indicating that 
people who experience trauma, for example a fire or war, show 
marked changes in an area of the brain that controls emotions 
and memory.

Also received in November 1997 was a statement from a county 
police department.  It relates that, during March 1996, the 
veteran was transferred from his patrol duties  and assigned 
to clerical duties at police headquarters.  It was reported 
that the transfer was against the veteran's wishes.

Also added to the record in November 1997 were reports from 
Stephen Honor and Gary S. Aumiller.  Both clinicians are 
psychologists.  Stephen Honor's report indicates that he had 
examined the veteran in September 1997.  Gary S. Aumiller's 
report is undated, but relates a history indicating it was 
prepared around the same time as clinician Honor's report.  
Cumulatively, the reports state that the veteran experienced 
the symptom complex of PTSD stemming from an attack and 
beating by other servicemen while he was a military 
policeman.  It was related that he experienced psychological 
distress from recalling the attack; that he carried a scar 
above his left lip from the attack; and that he had developed 
feelings of self-consciousness and emotional discomfort 
related to the appearance of the scar.  

According to clinician Honor, the veteran's affect was 
appropriate, but slightly dysphoric.  He was oriented to 
time, place and person.  There was no indication of 
significant emotional distress or significant 
psychopathology.  Psychological testing did not indicate the 
veteran experienced clinically relevant feelings of anxiety 
or depression.  The assessment was that the veteran continued 
to experience some emotional effects from the incident 
occurring almost thirty years before when he received a 
facial scar after being beaten up.  

According to clinician Aumiller, the veteran's history 
indicated that a growing depression had taken over his 
emotional well-being, interfering with his sleep pattern, 
eating pattern, and causing him to be more withdrawn, 
irritable and angry.  The changes in his personal functioning 
were recognized on his job as a police officer and led to 
transfer out of active patrol duty and into the police 
records room where he performed modified policing duties.  

The veteran was afforded a VA psychiatric examination in 
December 1997.  He reported that he had worked as a police 
officer for the past 26 years and continued to do so.  The 
veteran indicated that, about 2 1/2 years before, he had shaved 
off his moustache and had become aware of the severe scar 
from the beating he had sustained during service.  
Apparently, his awareness about the appearance of the scar 
was a source of some embarrassment and had caused a number of 
mental symptoms.  He indicated that he currently experienced 
poor sleep and irritability.  He remarked that he became 
moody and somewhat depressed and had restricted social 
interactions.  The veteran indicated he had seen 
psychologists on two occasions, but denied in-patient or out-
patient mental health care.

On mental status interview, the veteran was found to be 
oriented in three spheres.  Recent and remote memory was 
intact.  Proverbs were interpreted abstractly.  There were no 
suicidal ideas or disordered perceptions.  The examiner 
assigned a Global Assessment of Functioning (GAF) Score of 70 
both presently and for the past year.  

Added to the record was a copy of a prescription label and a 
list of prescription charges.  They reflect the veteran was 
prescribed Ambien and had obtained Melatonin.  

Daniel M. Appelbaum, M.D., in an April 1998 statement, 
reported the veteran's history of difficulty sleeping for 
which he was prescribed Ambien.  The veteran attributed his 
sleep difficulty to the memory of the trauma of the beating 
he sustained during service.  He also indicated he had 
periods of irritability and depression as a result of his 
distress over his appearance from the scar on his upper lip.  
The assessment was that the veteran had been under increased 
stress which he related to previous trauma.  

Ruth R. DeRosa, a psychologist, in a May 1998 statement, 
reported the veteran's history of difficulty sleeping that 
affected his performance at work.  He remarked he had been 
taking Ambien and Melatonin since February 1997 to help him 
fall asleep.  He indicated that he had trouble remembering 
things, and described a few examples, in recent months, when 
he forgot about commitments.  He was given a referral for 
depression and anxiety.

Howard B. Hecht, a psychologist, in a May 1998 statement, 
reported that the veteran's PTSD satisfied criteria for a 30 
percent rating as provided by VA's schedule for rating mental 
disorders.  He remarked that he had evaluated the veteran by 
reviewing records, performing a clinical interview, and 
administering a Beck Depression Scale.  It was stated that 
the veteran's "decrease in work efficiency" was indicated 
by his transfer against his wishes to a "desk job."  He 
reported that symptoms of anxiety and panic attacks led to 
his transfer.  His "depressed mood" was indicated by a 
score of 30 on the Beck Depression Scale (moderate 
depression).  The clinician observed that symptoms of PTSD 
were similar to those of depression-namely, insomnia, 
irritability, social withdrawal, and a general sense that 
"something is wrong."

A VA psychiatric examination was performed in May 2004.  The 
examiner stated that he had reviewed the claims file, as well 
as statements from Drs. Appelbaum, DeRosa, Hecht and 
Aumiller.  According to the veteran's history, he had worked 
full-time as a police officer for more than 30 years.  A few 
years before, he had been transferred to a clerical job, the 
transfer prompted by "low numbers" and a lack of activity 
on patrol.  He indicated he had since been put back on patrol 
duty.  He did not refer to significant problems on the job, 
aside from anxiety (two times in the past year or so) when 
took reports of assaults that reminded him of his experience 
in service.  He remarked that his poor performance and 
transfer were related to mild depression and heavy use of 
alcohol, a practice he had stopped.  

History also indicated the veteran planned to retire in 
another year out of dissatisfaction over his rotating work 
schedule.  He indicated good relationships with fellow 
officers, and except for occasional anxiety, he did not 
indicate any impairment on the job associated with 
psychological problems.  He remarked he went fishing with a 
friend.  Reportedly, his relationships were generally short-
lived, a phenomenon he attributed to his unwillingness to 
form deep attachments.  The veteran reported subjective 
symptoms including mild irritability, occasional depressed 
mood and sleep problems.  

On mental status interview, the veteran was found to be 
oriented in all spheres.  Mood was euthymic.  Affect was 
broad and appropriate.  He denied suicidal or homicidal 
ideation, intent or plan.  There was no impairment of 
communication or thought process.  Speech was spontaneous, 
relevant, and at normal rate and rhythm; thinking was 
logical, and without evidence of a formal thought disorder.  
He denied hallucinations or delusions.  Recall, attention and 
concentration were adequate.  

Further, the veteran indicated maintenance of adequate 
personal hygiene.  He did not report panic attacks, phobias, 
obsessive thoughts or rituals that interfered with 
functioning.  Judgment and insight were present.  The veteran 
related occasional episodes of depression, not clearly linked 
to PTSD.  According to the examiner, the veteran reported an 
apparent remission of some symptoms of PTSD, which allowed 
him to function as a patrol officer again after being 
assigned to a desk job.  At the same time, he noted he 
currently experienced the same level of symptoms as at the 
earlier VA psychiatric examination.  

The examiner assigned a current GAF score of 66, reflecting 
PTSD symptoms, including occasional anxiety when responding 
to assault calls, occasional vague memories of personal 
trauma, lack of commitment in romantic relationships; and 
symptoms of depressive disorder manifested as occasionally 
depressed mood, with a GAF score of 63 to 67 in the past 
year.  



Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
April 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that VA would make reasonable efforts on his behalf 
to obtain medical records from private doctors and hospitals.  
Further, the rating decision appealed and the supplemental 
statements of the case (SSOC's), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private clinicians have also been obtained.  The 
claimant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SSOC's what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of April 2004 - which, 
obviously, was well after the RO's February 1998 decision 
granting service connection for PTSD and assigning a 10 
percent evaluation for this condition.  Because VCAA notice 
in this case was not provided to the appellant prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  But in Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - this was simply because when the RO initially 
adjudicated the claim in February 1998, the VCAA did not even 
exists.  As already alluded to, it was not passed until more 
than two years later, in November 2000.  Consequently, there 
was no reason in 1998 to provide VCAA notice because there 
was no such requirement at that time.  It nonetheless was 
provided prior to issuing the most recent SSOC in July 2004 
(wherein the RO readjudicated the claim in light of the 
additional evidence received since the initial rating 
decision and prior SSOC).  The VCAA notice also was provided 
prior to certifying the claimant's appeal to the Board.  And 
he had ample opportunity before certification to identify 
and/or submit additional supporting evidence in response.  
Indeed, he even had an additional 90 days once the Board 
received his appeal to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his claim, a more generalized request in many 
cases would be superfluous.  Id.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

In this particular case, although the April 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The April 
2004 VCAA letter requested that he provide or identify any 
evidence supporting his claim for a higher initial rating for 
his PTSD.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for PTSD, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson, 12 Vet. App. at 125-
26.

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows under 38 C.F.R. § 
4.130, Diagnostic Code 9411:

30 percent
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10 percent
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

Analysis

The evidence shows the veteran's PTSD is manifested primarily 
by some mild anxiety, irritability and insomnia.  However, 
the weight of the medical evidence since November 3, 1997, 
when he filed his claim, confirms that a number of indices of 
mental clarity have remained quite satisfactory.  He has 
shown logical thought process.  Moreover, his speech 
production has remained satisfactory.  He has been relevant 
and coherent.  Memory has been adequate.  He has remained 
fully capable of performing functions of self-care.  At his 
most recent VA psychiatric examination, he did not indicate 
that he experienced panic attacks, and this also was not 
otherwise evident during the objective clinical portion of 
that evaluation.  He has occasional episodes of anxiety, 
linked primarily to the very specific stressor of working an 
assault case, in his job as a police officer.  This is 
because assault cases evoke the trauma of a beating in 
service, the stressor recognized as producing his PTSD.  
Indeed, by his own account, his depression has moderated 
somewhat in the past few years.  In this regard, a few years 
ago depression played a role in his involuntarily transfer 
from patrol duty to a desk job at police headquarters.  
But he has since returned to patrol duty.  

Furthermore, when the veteran mentioned to a VA psychiatrist 
the possibility of retirement, he remarked upon his 
dissatisfaction with shift work as the factor that might 
prompt him to retire; significantly, he did not mention 
symptoms of PTSD as a consideration regarding his possible 
retirement.  As well, he has worked 
full-time for over 30 years with the police force, and has an 
exemplary work record, evidencing a great deal of job 
stability and indicating that occupational functioning has 
not been significantly compromised by his PTSD symptoms.

Although VA adjudicators consider the extent of social 
impairment when evaluating the level of disability from a 
psychiatric disorder, it also should be borne in mind that an 
evaluation is not assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2003).  So while the 
veteran indeed may have some diminished social functioning, 
there is no indication from the record that diminished social 
functioning has had an especially adverse impact on his 
functioning in the workplace.  In any event, he acknowledges 
that he maintains adequate friendships with others, 
especially coworkers, although romantic relationships are 
compromised.  

The Board has taken careful note of the March 1998 statement 
from psychologist Hecht indicating that symptoms of the 
veteran's PTSD satisfy criteria for assignment of a 30 
percent evaluation.  As well, the Board has considered a 
statement from psychologist Aumiller, received in November 
1997, indicating that the veteran's growing depression had 
interfered with his function enough to lead to his transfer 
from patrol duty to a desk job at police headquarters.  

Those assessments, however, are contradicted by clinical data 
recorded both by a VA examiner and by private psychologist 
Stephen Honor, who had examined the veteran not long before 
psychologist Hecht.  Psychologist Stephen Honor observed that 
that the veteran was only slightly dysphoric; and clinically, 
the veteran demonstrated no significant emotional distress or 
significant psychopathology.  Moreover, the VA examiner who 
evaluated the veteran in December 1997 made no reference to 
clinical findings of depression, and in any event assigned a 
GAF score of 70.  

A GAF score of 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 32 
(4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  The Board finds especially noteworthy 
the veteran's remark to the VA clinician, who examined him in 
May 2004, about the circumstances of his temporary job 
transfer with the police force.  The veteran commented that 
his transfer from patrol duty to the desk job was related, in 
part, to mild (emphasis added) depression; besides mild 
depression, the other significant factor in the job transfer 
at the time was alcohol dependence, a condition for which 
service connection has not been granted and, thus, which may 
not be considered in determining the extent of disability 
exclusively from service-connected PTSD.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be 
able to distinguish by competent medical opinion symptoms 
that are attributable to the service-connected disability at 
issue from those that are not).

Further, the VA clinician who examined the veteran in May 
2004 assigned a GAF score of 66 - specifically for PTSD, 
evidencing no more than mild symptoms related to this 
condition and only a mild degree of compromised social and 
occupational functioning.  So, in sum, the weight of the 
medical evidence demonstrates that, overall, symptoms of the 
veteran's PTSD and their impact on his social and 
occupational functioning have been no more than mild in 
degree throughout the years since November 3, 1997, and that 
he does not satisfy the criteria for more than an initial 10 
percent evaluation for this condition.

The veteran's PTSD has not, overall, caused occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  And this is true for all times 
since November 3, 1997, so he cannot receive a "staged" 
rating under Fenderson, either, because he has been at most 
10-percent disabled since filing his claim.

It is contended that the VA examiner who reviewed the claims 
folder disregarded the opinions of the private physicians.  
However, the examiner who performed the May 2004 VA 
examination, not only reported claims file review, but 
specifically named the private clinicians whose reports he 
had read.  The May 2004 examination report relates a detailed 
history, subjective symptoms, and objective clinical 
findings.  It was not just a cursory evaluation and took into 
consideration both evidence for and against the claim.  The 
examination report is supported both by a longitudinal review 
of the veteran's psychiatric history, including private 
medical opinions about his condition, and by a detailed up-
to-date examination.  So there is no reason to question the 
legitimacy of that mental status evaluation.

For all of these reasons, the claim for an initial rating 
higher than 10 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

The claim for an initial rating higher than 10 percent for 
PTSD is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



